             Case 20-35740 Document 374 Filed in TXSB on 03/10/21 Page 1 of 12




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
                                                1
    SEADRILL PARTNERS LLC, et al.,                                   ) Case No. 20-35740 (DRJ)
                                                                     )
                             Debtors.                                ) (Jointly Administered)
                                                                     )

             DEBTORS’ MOTION TO EXTEND THE EXCLUSIVITY PERIODS
         TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

             This Motion seeks an order that may adversely affect you. If you oppose the Motion,
             you should immediately contact the moving party to resolve the dispute. If you and
             the moving party cannot agree, you must file a response and send a copy to the moving
             party. You must file and serve your response within 21 days of the date this was
             served on you. Your response must state why the Motion should not be granted. If
             you do not file a timely response, the relief may be granted without further notice to
             you. If you oppose the Motion and have not reached an agreement, you must attend
             the hearing. Unless the parties agree otherwise, the court may consider evidence at
             the hearing and may decide the Motion at the hearing.

             Represented parties should act through their attorney.

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion (this “Motion”): 2

                                             Preliminary Statement

             1.     The Debtors’ chapter 11 process is working as intended to align stakeholders and

maximize value for the Debtors’ estates. Since commencing these chapter 11 cases, the Debtors



1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://cases.primeclerk.com/seadrillpartners. The location of Debtor Seadrill
      Partners LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is Seadrill
      Partners LLC, 2nd Floor, Building 11, Chiswick Business Park, 566 Chiswick High Road, London W4 5YS,
      United Kingdom.
2
      A detailed description surrounding the facts and circumstances of these chapter 11 cases is set forth in the
      Declaration of Mohsin Y. Meghji, Chief Restructuring Officer of Seadrill Partners LLC, in Support Chapter 11
      Petitions and First Day Motions [Docket No. 48] (the “First Day Declaration”), incorporated by reference herein.
          Case 20-35740 Document 374 Filed in TXSB on 03/10/21 Page 2 of 12




have made substantial progress in obtaining the necessary relief to mitigate the effects of their

“free fall” into chapter 11 and reach agreement with the ad hoc group of lenders under the Debtors’

prepetition term loan B facility (the “Ad Hoc Group”) on the framework of a restructuring that

will significantly de-lever the Debtors’ balance sheet and best position them to capitalize on new

business opportunities as markets begin to recover. The completion of the strategic process led by

the     Conflicts     Committee        of    the   Board       of   Directors     of    Seadrill     Partners     LLC

(the “Conflicts Committee”) to select go-forward service providers for the Debtors’ fleet of

drillships and semi-submersibles is critical to these efforts. The outcome of this process will serve

as the foundation for the restructuring contemplated by the Joint Chapter 11 Plan of

Reorganization of Seadrill Partners LLC and its Debtor Affiliates Pursuant to Chapter 11 of the

Bankruptcy Code [Docket No. 285] (the “Plan”) 3 and accompanying disclosure statement [Docket

No. 286] (the “Disclosure Statement”).

          2.        Notwithstanding this progress, however, significant work remains.                       Although

the Debtors have filed the Plan and Disclosure Statement, key issues remain open. Most critically,

the Debtors have received several alternative proposals for the operation of their vessels since

selecting go-forward service providers. The Debtors are currently assessing such proposals and,

to the extent they determine any such alternative proposal is superior, will explore execution of an

alternative arrangement. Additionally, the Debtors must work with their key stakeholders to

negotiate critical documents necessary for implementation of the Plan, including negotiating

transition services agreements with the Debtors’ existing and go-forward service providers to

ensure a smooth transition of these services.                  For example, the new management services

agreement with Energy Drilling was approved by the Court on February 2, 2021, and the related


3
      Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the Plan.


                                                           2
       Case 20-35740 Document 374 Filed in TXSB on 03/10/21 Page 3 of 12




transition of services is well underway and should not be disrupted at this stage. These are

fundamental threshold matters that need to be addressed before the Plan can be prosecuted and

solicitation can occur. Through the Conflicts Committee and its independent advisors, the Debtors

also must continue discussions with Seadrill Limited regarding resolution of the ongoing issues

between Seadrill Limited, the Debtors, and the Ad Hoc Group. These are all achievable goals, but

they require additional time to implement. It would be counterproductive to these efforts for

the Debtors to lose their exclusive rights to file and solicit the Plan at this juncture and jeopardize

the significant case progress they already have made.

       3.      Accordingly, the Debtors request a 90-day extension of their exclusive periods to

file and solicit acceptance of a chapter 11 plan to protect the progress made to date and to ensure

that the Debtors remain on track to emerge from chapter 11 on a timeline that is in the best interests

of the Debtors’ estates, while avoiding the disruptive effects of competing chapter 11 plans. For

all of these reasons, and as more fully set forth below, the Debtors submit that “cause” exists under

section 1121 of the Bankruptcy Code to extend the Debtors’ exclusive periods to file and solicit a

chapter 11 plan.

                                         Relief Requested

       4.      The Debtors seek entry of an order, substantially in the form attached hereto

(the “Order”), (a) extending each Debtor’s exclusive right to file a chapter 11 plan through and

including June 29, 2021, and (b) to solicit votes thereon through and including August 28, 2021,

(collectively, the “Exclusivity Periods”), without prejudice to the Debtors’ right to seek further

extensions as to the same.

                                      Jurisdiction and Venue

       5.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a core

                                                  3
       Case 20-35740 Document 374 Filed in TXSB on 03/10/21 Page 4 of 12




proceeding within the meaning of 28 U.S.C. § 157(b). The Debtors confirm their consent, pursuant

to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry

of a final order by the Court.

       6.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       7.      The basis for the relief requested herein is section 1121 of title 11 of the United

States Code (the “Bankruptcy Code”).

                                          Background

       8.      On December 1, 2020 (the “Petition Date”), each Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code.

       9.      The Debtors are operating their businesses and managing their properties as debtors

in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On December 4,

2020, the Court entered an order [Docket No. 46] authorizing procedural consolidation and joint

administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b) and rule 1015-1 of

the Bankruptcy Rules for the Southern District of Texas (the “Bankruptcy Local Rules”).

       10.     On February 10, 2021, the United States Trustee for the Southern District of Texas

(the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to

section 1102 of the Bankruptcy Code (the “Committee”) [Docket No. 273].

                                         Basis for Relief

       11.     A debtor has the exclusive right to propose a chapter 11 plan for the first 120 days

of a chapter 11 case pursuant to section 1121(b) of the Bankruptcy Code. Section 1121(c)(3) of

the Bankruptcy Code extends the period of exclusivity for an additional sixty days, to an initial

maximum of 180 days, where the debtor has filed a chapter 11 plan and is soliciting votes on such

plan. “[T]he point of exclusivity is to promote an environment in which the debtor’s business may

be rehabilitated and a consensual plan may be negotiated.” In re Burns & Roe Enters., Inc.,

                                                4
       Case 20-35740 Document 374 Filed in TXSB on 03/10/21 Page 5 of 12




No. 00-41610 RG, 2005 WL 6289213, at *4 (D.N.J. Nov. 2, 2005) (internal quotation marks

omitted) (quoting H.R. Rep. No. 103–835, at 36 (1994), as reprinted in 1994 U.S.C.C.A.N. 3340,

3344). The Exclusivity Periods in this case are set to expire on March 31, 2021, and May 30, 2021,

respectively, absent further order of the Court.

        12.     Section 1121(d)(1) of the Bankruptcy Code permits a court to extend a debtor’s

exclusive periods to file a plan “for cause.” See 11 U.S.C. § 1121(d). Specifically, section 1121(d)

provides that “on request of a party in interest made within the respective periods . . . of this section

and after notice and a hearing, the court may for cause reduce or increase the 120-day period or

the 180-day period referred to in this section.” Id. Although the Bankruptcy Code does not define

“cause,” bankruptcy courts have discretion to extend exclusivity to promote the orderly,

consensual, and successful reorganization of a debtor’s affairs. See In re Timbers of Inwood Forest

Assocs., Ltd., 808 F.2d 363, 372 (5th Cir. 1987) (noting that the meaning of “cause” under

section 1121 should be viewed in context of the Bankruptcy Code’s goal of fostering

reorganization); In re Mirant Corp., No. 4-04-CV-476-A, 2004 WL 2250986, at *2 (N.D. Tex.

Sept. 30, 2004) (“In virtually every case where an extension has been granted, the debtor showed

substantial progress had been made in negotiations toward reorganization.”).

        13.     Courts within the Fifth Circuit and other jurisdictions examine a number of factors

to determine whether “cause” exists for extension of exclusivity, including:

                (a)     the size and complexity of the case;

                (b)     the necessity for sufficient time to permit the debtor to negotiate a
                        chapter 11 plan and prepare adequate information;

                (c)     the existence of good faith progress toward reorganization;

                (d)     the fact that the debtor is paying its bills as they become due;

                (e)     whether the debtor has demonstrated reasonable prospects for filing a viable
                        plan;

                                                   5
       Case 20-35740 Document 374 Filed in TXSB on 03/10/21 Page 6 of 12




                (f)     whether the debtor has made progress in negotiations with its creditors;

                (g)     the amount of time which has elapsed in the case;

                (h)     whether the debtor is seeking to extend exclusivity to pressure creditors to
                        submit to the debtor’s reorganization demands; and

                (i)     whether an unresolved contingency exists.

In re New Millennium Mgmt., LLC, No. 13-35719-H3-11, 2014 WL 792115, at *6 (Bankr. S.D.

Tex. Feb. 25, 2014) (citation omitted).

        14.     Not all factors are relevant to every case, and the existence of even one of the above-

listed factors may be sufficient to extend a debtor’s exclusivity periods. See In re Express One

Int’l, Inc., 194 B.R. 98, 100–01 (Bankr. E.D. Tex. 1996) (applying certain factors and determining

that exclusivity should be extended where the debtor had been “diligent in its attempts to

reorganize”); see also In the Matter of Excel Maritime Carriers Ltd., No. 13-23060-RDD, 2013

WL 5155040, at *2 (Bankr. S.D.N.Y. Sept. 13, 2013) (explaining that the relevance of the factors

is context-dependent and that “the ultimate consideration for the Court was what will best move

the case forward in the best interest of all parties”).

        15.     Although the party seeking an exclusivity extension bears the burden of

demonstrating cause, courts have applied a more lenient standard when determining whether to

grant a debtor’s first request to extend exclusivity. See Mirant, 2004 WL 2250986, at *2 (“The

debtor’s burden gets heavier with each extension it seeks as well as the longer the period of

exclusivity lasts.”); In re Apex Pharm., Inc., 203 B.R. 432, 441 (N.D. Ind. 1996) (noting that during

the initial 120-day period in which debtors have an exclusive right to file a chapter 11 plan,

bankruptcy courts have applied a “lesser standard in determining whether the burden of showing

‘a reasonable possibility of a successful reorganization within a reasonable time’ has been

satisfied”) (quoting 11 U.S.C. § 1121(b), (c)(2)).


                                                   6
Case 20-35740 Document 374 Filed in TXSB on 03/10/21 Page 7 of 12




16.       Here, the relevant factors favor an initial extension of the Exclusivity Periods.

      •   The Debtors’ Chapter 11 Cases Are Large and Complex. There is no question
          that the Debtors’ cases are large and complex. The Debtors’ capital structure
          consists of approximately $2.7 billion in aggregate funded-debt obligations arising
          under two secured facilities, approximately $21 million in interest rate swap
          liabilities, and approximately $95 million in unsecured debt incurred in the normal
          course of business. In addition, the Debtors have an array of active constituents,
          including, among others, the Ad Hoc Group and Seadrill Limited, and each
          constituent’s advisors, in addition to numerous sophisticated contract and lease
          counterparties. Administering these cases has required significant input by
          the Debtors’ management team, the Conflicts Committee, and their respective
          advisors on a wide range of complicated matters necessary to bring structure and
          consistency to a large and complex process.

      •   The Debtors Have Made Significant Progress in Negotiating in Good Faith with
          Creditors and Administering These Chapter 11 Cases. Since the Petition Date,
          the Debtors have made significant progress in negotiating with their stakeholders
          and administering these chapter 11 cases, warranting an extension of the
          Exclusivity Periods. Specifically, the Debtors have, among other things:
          (a) obtained approval for consensual use of cash collateral; (b) obtained approval
          to enter into master services agreements with certain go-forward service providers,
          such as Energy Drilling, and received actionable proposals for several others, which
          they continue to evaluate; (c) entered into a plan support agreement with the Ad
          Hoc Group; (d) filed the Plan and Disclosure Statement; and (e) laid the
          groundwork for resolution of all issues between Seadrill Limited and the Debtors.

      •   An Extension of the Exclusivity Periods Will Not Prejudice Creditors. Extending
          the Exclusivity Periods will permit the Debtors to continue to prosecute their
          value-maximizing plan process, which is supported by the Ad Hoc Group.
          Although the Debtors have made significant progress, much work remains to be
          done to ensure a smooth transition out of chapter 11, including finalizing and
          implementing the framework for the Debtors’ transition to go-forward service
          providers and addressing their ongoing disputes with their existing service
          provider, Seadrill Limited. An extension of the Exclusivity Periods will not
          prejudice creditors in any way and, in fact, will avoid the drain on estate assets
          attendant to the potential proposal of competing chapter 11 plans. All stakeholders
          benefit from that continued stability and predictability, which comes only with
          the Debtors being the sole potential plan proponents. Moreover, even if the Court
          approves an extension of the Exclusivity Periods, nothing prevents parties-in-
          interest from later arguing to the Court that cause supports termination of the
          Exclusivity Periods.

      •   The Debtors Are Not Pressuring Creditors by Requesting an Extension of the
          Exclusivity Periods. The Debtors’ restructuring process is intended to confirm a
          plan that maximizes the value of the Debtors’ estates for all of the Debtors’ key
          economic stakeholders. The Debtors request a brief extension of the Exclusivity

                                            7
       Case 20-35740 Document 374 Filed in TXSB on 03/10/21 Page 8 of 12




                 Periods not to pressure creditors, but to provide sufficient time for the Debtors to
                 confirm the Plan and implement the transactions contemplated thereby without the
                 disruption and distraction created by competing plan proposals. Out of an
                 abundance of caution, the Debtors request an extension of the Exclusivity Periods
                 to avoid a potential last-minute disruption of what the Debtors hope will be a largely
                 consensual plan confirmation process and a swift emergence from chapter 11.

             •   The Debtors Are Paying Their Debts as They Come Due. Since the Petition Date,
                 the Debtors have paid their undisputed postpetition debts in the ordinary course of
                 business or as otherwise provided by Court order.

             •   Relatively Little Time Has Elapsed in the Chapter 11 Cases. Only three months
                 have elapsed since the Petition Date, and this is the Debtors’ first request for an
                 extension of the Exclusivity Periods. During the brief pendency of these cases,
                 the Debtors have made significant efforts to bring stability to their operations and
                 have built consensus for the Plan. The Debtors seek extension of the Exclusivity
                 Periods contemplated herein to conclude their discussions with their stakeholders,
                 promptly prosecute the Plan, and proceed towards emergence in an efficient,
                 organized manner.

       17.       The facts and circumstances of these cases support a finding of “cause” to extend

the Exclusivity Periods for an additional ninety days.

                                                Notice

       18.       Notice of the hearing on the relief requested in this Motion will be provided by

the Debtors in accordance and compliance with Bankruptcy Rules 4001 and 9014 and is sufficient

under the circumstances. Without limiting the foregoing, due notice will be afforded, whether by

facsimile, electronic mail, overnight courier or hand delivery, to parties-in-interest, including:

(a) the U.S. Trustee; (b) the Committee; (c) the agent under the Debtors’ prepetition term loan

facility, and counsel thereto; (d) the Ad Hoc Group, and counsel thereto; (e) Seadrill Limited, and

counsel thereto; (f) the Office of the United States Attorney for the Southern District of Texas;

(g) the state attorneys general for states in which the Debtors conduct business; (h) the Internal

Revenue Service; (i) the United States Securities and Exchange Commission; (j) the

Environmental Protection Agency and similar state environmental agencies for states in which



                                                   8
       Case 20-35740 Document 374 Filed in TXSB on 03/10/21 Page 9 of 12




the Debtors conduct business; and (k) any party that has requested notice pursuant to Bankruptcy

Rule 2002. In light of the nature of the relief requested, no other or further notice need be given.



                          [Remainder of Page Intentionally Left Bank.]




                                                 9
           Case 20-35740 Document 374 Filed in TXSB on 03/10/21 Page 10 of 12




            The Debtors request that the Court enter the Order, extending the Debtors’ exclusive period

    to file a chapter 11 plan through and including June 29, 2021, extending the Debtors’ exclusive

    period to solicit a chapter 11 plan through and including August 28, 2021, and granting the relief

    requested in this Motion and granting such other and further relief as is appropriate under the

    circumstances.

Houston, Texas
March 10, 2021

Respectfully Submitted,

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                              KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)         KIRKLAND & ELLIS INTERNATIONAL LLP
J. Machir Stull (TX Bar No. 24070697)              Brian Schartz, P.C. (TX Bar No. 24099361)
Genevieve Graham (TX Bar No. 24085340)             609 Main Street
Veronica A. Polnick (TX Bar No. 24079148)          Houston, Texas 77002
1401 McKinney Street, Suite 1900                   Telephone:      (713) 836-3600
Houston, Texas 77010                               Facsimile:      (713) 836-3601
Telephone:       (713) 752-4200                    Email:          brian.schartz@kirkland.com
Facsimile:       (713) 752-4221
Email:           mcavenaugh@jw.com                 -and-
                 mstull@jw.com
                 ggraham@jw.com                    Anup Sathy, P.C. (admitted pro hac vice)
                 vpolnick@jw.com                   Chad J. Husnick, P.C. (admitted pro hac vice)
                                                   Gregory F. Pesce (admitted pro hac vice)
Co-Counsel for the Debtors                         300 North LaSalle Street
and Debtors in Possession                          Chicago, Illinois 60654
                                                   Telephone:       (312) 862-2000
                                                   Facsimile:       (312) 862-2200
                                                   Email:           anup.sathy@kirkland.com
                                                                    chad.husnick@kirkland.com
                                                                    gregory.pesce@kirkland.com

                                                   Co-Counsel for the Debtors
                                                   and Debtors in Possession

                                                   -and-

                                                   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                                   Justin R. Bernbrock, Esq. (admitted pro hac vice)
                                                   Robert B. McLellarn, Esq. (admitted pro hac vice)
                                                   Three First National Plaza
                                                   70 West Madison Street, 48th Floor
                                                   Chicago, IL 60602
                                                   Telephone:      (312) 499-6321
Case 20-35740 Document 374 Filed in TXSB on 03/10/21 Page 11 of 12



                              Facsimile:     (312) 499-4741
                              Email:         jbernbrock@sheppardmullin.com
                                             rmclellarn@sheppardmullin.com

                              -and-

                              SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                              Lawrence A. Larose, Esq. (admitted pro hac vice)
                              30 Rockefeller Plaza
                              New York, New York 10122
                              Telephone:      (212) 896-0627
                              Facsimile:      (917) 438-6197
                              Email:          llarose@sheppardmullin.com

                              -and-

                              SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                              Jennifer L. Nassiri, Esq. (admitted pro hac vice)
                              333 South Hope Street, 43rd Floor
                              Los Angeles, California 90071
                              Telephone:      (213) 617-4106
                              Facsimile:      (213) 443-2739
                              Email:          jnassiri@sheppardmullin.com

                              Conflicts Counsel for the Debtors
                              and Debtors in Possession
      Case 20-35740 Document 374 Filed in TXSB on 03/10/21 Page 12 of 12




                                    Certificate of Service

        I certify that on March 10, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                     /s/ Matthew D. Cavenaugh
                                                     Matthew D. Cavenaugh
